In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1918V
                                         UNPUBLISHED


    JENNIFER WARD,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: May 14, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Tetanus Diphtheria acellular
                                                              Pertussis (Tdap) Vaccine; Shoulder
                        Respondent.                           Injury Related to Vaccine
                                                              Administration (SIRVA)


Milton Clay Ragsdale, IV, Ragsdale LLC, Birmingham, AL, for petitioner.

Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

      On December 14, 2018, Jennifer Ward filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of a tetanus-diphtheria acellular pertussis (“Tdap”)
vaccine administered on February 15, 2017. Petition at 1-3. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

       On January 3, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for her SIRVA. On May 14, 2020, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $126,449.14.
Proffer at 1. In the Proffer, Respondent represented that Petition3.0er agrees with the

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to
an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $126,449.14 (representing compensation in the amount of
$122,500.00 for past and future pain and suffering, $3,667.14 for documented past
unreimbursable expenses, and $282.00 for documented past lost wages) in the
form of a check payable to Petitioner. This amount represents compensation for all
damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS

JENNIFER WARD,

                         Petitioner,

             v.                                         No. 18-1918V
                                                        Chief Special Master Corcoran
SECRETARY OF HEALTH AND                                 ECF-SPU
HUMAN SERVICES,

                         Respondent.


                  RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

        On December 14, 2018, Jennifer Ward (“petitioner”) filed a petition for vaccine injury

compensation alleging that she suffered a left shoulder injury related to vaccine administration

(“SIRVA”), a Table Injury, due to a tetanus-diphtheria acellular-pertussis (“Tdap”) vaccine

administered on February 15, 2017. Respondent filed his Rule 4(c) Report conceding entitlement

to compensation on January 2, 2020. The Court issued a Ruling on Entitlement on January 3,

2020.

        I.         Items of Compensation

        Based upon the evidence of record, respondent proffers that petitioner should be awarded

a total of $126,449.14, consisting of $122,500.00 for her past and future pain and suffering,

$3,667.14 for documented past unreimbursable expenses, and $282.00 for documented past lost

wages. This represents all elements of compensation to which petitioner would be entitled under

42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.


1
   Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future damages.
                                                  1
         II.    Form of the Award

         The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $126,449.14 in the form of a check payable to petitioner. 2

Petitioner agrees.

                                               Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               C. SALVATORE D’ALESSIO
                                               Acting Director
                                               Torts Branch, Civil Division

                                               CATHARINE E. REEVES
                                               Deputy Director
                                               Torts Branch, Civil Division

                                               HEATHER L. PEARLMAN
                                               Assistant Director
                                               Torts Branch, Civil Division

                                               s/Lisa A. Watts
                                               LISA A. WATTS
                                               Senior Trial Attorney
                                               Torts Branch, Civil Division
                                               U.S. Department of Justice
                                               P.O. Box 146
                                               Benjamin Franklin Station
                                               Washington, D.C. 20044-0146
                                               Tel.: (202) 616-4099

DATED: May 14, 2020




2
    Petitioner is a competent adult. Proof of guardianship is not required in this case.
                                                 2